DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 05/19/2021, 06/01/2021, 09/07/2021, 09/10/2021, 10/08/2021, 12/20/2021 and 02/07/2022 were filed on or after the effective filing date of the instant application on 05/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendments

The amendments to specification have been accepted and recorded.
The amendments to claims have been entered.
Claims 1-8 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2019/0102929) in view of Guo et al (CN 107124655 A – a translation version is provided herein).
Regarding claim 1, Davis discloses a video distribution system for distributing data for causing client devices used by a plurality of viewing users to play a video including animation of a character object generated based on a motion of an actor to the client devices (Figure 2; ¶ [0029], ¶ [0227]-[0250] and ¶ [0264]-[0265] for distributing to play video including animation of a character cartoon penguin mirroring a subject 135 to the viewers 125), the video distribution system comprising:
one or more computer processors, wherein the one or more computer processors execute computer-readable instructions (Figure 4; ¶ [0121] and ¶ [0148]-[0149]) to:

Davis is silent about display object information, the object information including information on the first object and identification information of the first viewing user.
Guo discloses a virtual gift message displaying system which receives, from a first viewing user of the plurality of viewing users, a display request to display a virtual gift message of a plurality of virtual gift messages; and responsive to the display request, display virtual gift message on one or more display devices disposed at a preset area viewable by the actor, the virtual gift information including information on the gift and identification information of the first viewing user (sections of corresponding description of Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Davis’ system with the teaching of Guo about displaying object information and identification information of viewing user, so to provide interaction between the viewing users with the actor during a live broadcasting.

Regarding claim 2, Davis in view of Guo discloses the system as discussed in the rejection of claim 1. The combined system further discloses wherein in response to 

Regarding claims 7-8, all limitations of claims 7-8 are analyzed and rejected corresponding to claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2019/0102929) in view of Guo et al (CN 107124655 A) as applied to claim 1 above, and further in view of McCrea et al (US 20110288912).
Regarding claim 5, Davis in view of Guo discloses the system as discussed in the rejection of claim 1. The combined system is silent about when behavior of one of the plurality of viewing users on the video satisfies a predetermined condition, associate the one of the plurality of viewing users with one of a plurality of groups. 
McCrea discloses a social television system that offers rewards, when behavior of one of the plurality of viewing users on the video satisfies a predetermined condition, associate the one of the plurality of viewing users with one of a plurality of groups (¶ [0076]-[0080]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Davis in view of Guo system with the teaching of McCrea, so to enhance system with a capability of categorizing viewing users into different groups based on user behaviors towards the video for utilizing in providing target contents.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al (US 2019/0102929) in view of Guo et al (CN 107124655 A) as applied to claim 1 above and further in view of Zvonaric et al (US 2009/0319601).
Regarding claim 6, Davis in view of Guo discloses the system as discussed in the rejection of claim 1. The combined system is silent about each of the plurality of viewing users is associated with one of a plurality of groups, receive post messages sent from one or more of the plurality of viewing users to the video being distributed; and display a first message display region and a second message display region, the first message display region being configured to display post messages sent from one or more of the plurality of viewing users who belong to a predetermined group of the plurality of groups, and the second message display region being configured to display post messages sent from one or more of the plurality of viewing users who do not belong to the predetermined group.
Zvonaric discloses each of the plurality of viewing users is associated with one of a plurality of groups, receive post messages sent from one or more of the plurality of viewing users to the video being distributed; and display a first message display region and a second message display region, the first message display region being configured to display post messages sent from one or more of the plurality of viewing users who belong to a predetermined group of the plurality of groups, and the second message display region being configured to display post messages sent from one or more of the plurality of viewing users who do not belong to the predetermined group (Figure 7; and ¶ [0052]-[0053]).
.

Allowable Subject Matter

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421